Order filed October 7, 2016




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                              NO. 01-14-00774-CR
                                 ____________

                 LUIS CARLOS RODRIGUEZ, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 240th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 07-DCR-046309

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 6, 27, 62
and 62A.

      The exhibit clerk of the 240th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 6, 27, 62 and 62A, on or before
October 17, 2016. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 6, 27, 62 and 62A, to the clerk of the 240th District Court.



                                              PER CURIAM